Citation Nr: 1417748	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for prominent submucosal venous stricture.

2.  Entitlement to service connection for prominent submucosal venous stricture, also claimed as ulcerative colitis/proctitis.

3.  Entitlement to service connection for internal hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)
ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1991 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2013, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas.  A transcript of the Board hearing has been associated with the "Virtual VA" electronic file.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  A RO decision in October 1996 denied service connection for prominent submucosal venous stricture, finding that this disorder neither occurred in nor was caused by service.

2.  The Veteran did not appeal the October 1996 rating decision after being notified of his appellate rights, and no additional evidence was received within one year of the decision.

3.  Evidence received since the October 1996 rating decision is new and material regarding the issue of service connection for prominent submucosal venous stricture, as it contains evidence not previously considered that has some tendency to establish that the Veteran's prominent submucosal venous stricture occurred in or was caused by service.  

4.  The Veteran has current prominent submucosal venous stricture and internal hemorrhoids.

5.  The Veteran does not have current ulcerative colitis or ulcerative proctitis.

6.  There was no in-service rectal injury or disease.

7.  The Veteran's current prominent submucosal venous stricture and internal hemorrhoids are not related to service.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision that denied service connection for prominent submucosal venous stricture became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the October 1996 rating decision is new and material to reopen service connection for prominent submucosal venous stricture.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for prominent submucosal venous stricture have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

4.  The criteria for service connection for internal hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a December 2010 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection for internal hemorrhoids and ulcerative colitis/proctitis, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  

With regard to the issue of reopening service connection for prominent submucosal venous stricture, because the Board is reopening this issue, the duties no notify and assist pursuant to reopening service connection are rendered moot.  The issue is otherwise addressed on the merits in this case, and has received adequate VCAA notice regarding the underlying elements of the service connection claim.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in August 2011, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, the December 2013 Board hearing transcript, and the Veteran's statements.

With regard to the issue of reopening service connection for prominent submucosal venous stricture, because the Board is reopening this issue, the duties no notify and assist pursuant to reopening service connection are rendered moot.  The duty to assist has been complied with regarding the underlying claim for service connection.

The Veteran has not been afforded a VA examination; however, the Board finds that a VA examination or opinion is not necessary in order to decide the claims for service connection for internal hemorrhoids and ulcerative colitis/proctitis, which also includes prominent submucosal venous stricture.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence is against finding that there was an in-service injury or disease related to the rectum, there is no duty to provide a VA medical examination.  More specifically, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for internal hemorrhoids and ulcerative colitis/proctitis because there is no in-service injury or disease to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  Moreover, there can be no prejudice to the Veteran in proceeding with the issue to reopen the claim of service connection for prominent submucosal venous stricture because of the favorable nature of the Board's decision to reopen service connection.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In view of the foregoing, the Board will proceed with appellate review.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Prominent Submucosal Venous Stricture

In the current claim on appeal, the Veteran has claimed service connection for ulcerative colitis or proctitis, and seeks to reopen service connection for prominent submucosal venous stricture.  In October 1996, the RO denied service connection for prominent submucosal venous stricture, and informed the Veteran of the decision in a correspondence dated that same month.  The RO found that prominent submucosal venous stricture neither occurred in nor was caused by service.  The Veteran did not initiate an appeal of the October 1996 determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claim in October 1996, recent evidentiary submissions have included VA treatment records, the Veteran's statements to VA, and the Veteran's testimony during the December 2013 Board hearing.  Specifically, the Veteran's December 2013 testimony to the Board asserted that he was seen on more than one occasion by service medical clinicians for treatment of symptoms that included bloody stool and yellow discharge from the anus, which started while he was serving aboard the U.S.S. Copeland.  See December 2013 Board hearing transcript at 2-4.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for prominent submucosal venous stricture has been received.  The Board hearing testimony is new, in that it was not of record at the time of the prior final denial.  It is not cumulative and redundant of evidence already of record because, as discussed in more detail below, the evidence before the RO at the time of the October 1996 rating decision did not include an assertion by the Veteran, or any other medical evidence or history, indicating that symptoms of prominent submucosal venous stricture began in service.  As such, this evidence is material because it relates to the unestablished fact of an in-service injury that is necessary to reopen service connection for prominent submucosal venous stricture.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for prominent submucosal venous stricture.  At the time of the October 1996 denial, VA had only the service treatment records and a post-service September 1996 sigmoidoscopy report which did not include a medical history.  Taken together, this evidence did not show that the Veteran had a history of symptoms of prominent submucosal venous stricture in service.  The Veteran's testimony tends to establish that the Veteran began experiencing symptoms of prominent submucosal venous stricture in service, suggesting that the Veteran's current prominent submucosal venous stricture had its onset in service.  For these reasons, the Board finds that the additional evidence received since the October 1996 decision is new and material to reopen service connection for prominent submucosal venous stricture.  The reopened issue now will be adjudicated on the merits as part of the claimed ulcerative colitis and proctitis issue. 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Legal Analysis

The Veteran asserts that he incurred a pair of rectal disorders in service while performing duties aboard the U.S.S. Copeland.  See October 2011 VA Form 21-4138.  Specifically, the Veteran contends that internal hemorrhoids and prominent submucosal venous stricture were caused by frequent heavy lifting responsibilities related to mess hall duty.  See id.; December 2013 Board hearing transcript at 
14-15.

Initially, the Board finds that the Veteran has current prominent submucosal venous stricture and internal hemorrhoids.  Prominent submucosal venous stricture was diagnosed following a September 1996 sigmoidoscopy.  See September 1996 VA sigmoidoscopy report.  Colonoscopy results from January 2003 reflect a diagnosis of internal hemorrhoids.  See Dr. R.P. January 2003 treatment note. 

The Board notes that Veteran has used the disorders of prominent submucosal venous stricture and ulcerative colitis/proctitis interchangeably.  See October 2010 VA Form 21-526; January 2011 VA Form 21-4138; but see October 2011 VA Form 21-4138; July 2012 VA Form 9.  Accordingly, the Board also finds that the Veteran does not have current ulcerative colitis or ulcerative proctitis.  VA treatment in December 2002 specifically ruled out ulcerative colitis, and treatment notes before and after that date do not include such a diagnosis.  Similarly, there is no medical evidence of an ulcerative proctitis diagnosis.  The January 2003 colonoscopy report - which considered views of the mucosa of the cecum, the ascending colon, hepatic angles, transverse colon, splenic flexure, descending colon, and rectosigmoid - only includes an internal hemorrhoids diagnosis.  The September 1996 sigmoidoscopy report indicated prominent submucosal venous stricture; however, there was no indication of ulcerative colitis or ulcerative proctitis.  VA and private medical treatment records do not include a diagnosis of ulcerative colitis or ulcerative proctitis.

The Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau, 492 F.3d at 1377.  The Veteran reported that "ulceritis colitis proctitis" began in January 1992.  See October 2010 VA Form 21-526.  However, the Veteran has not indicated when a diagnosis for either of these disorders was provided in statements to VA, or during testimony before the Board; thus, on review of all the evidence, lay and medical, the Board finds that the Veteran does not have current ulcerative colitis or ulcerative proctitis.

The Board finds that there was no relevant in-service rectal injury or disease or even symptoms of such disorder.  Service treatment records do not reflect any complaints, treatment, or symptoms of a rectal injury or disease/disorder.  A February 1992 mess attendant physical examination report shows that the Veteran was free of disease, dental, or other medical problems.  The examination report also notes that the Veteran was given a sanitation lecture concerning personal hygiene and illness reporting.  The August 1994 service separation examination reflects a normal clinical evaluation of the anus and rectum, which specifically includes evaluation for hemorrhoids.  The Veteran denied a history of piles or rectal disease on the accompanying report of medical history, and also stated that he was in good health and not using any medications. 

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service, of which he did complain and seek treatment, though he did not report any such related problems or symptoms regarding his rectum.  Such complaints include headaches, weakness, eye irritation, a right index finger laceration, and scratches on the neck and back.  Similarly, the Veteran disclosed a history of hearing loss on the August 1994 report of medical history.  Thus, in consideration of the other evidence included in the service treatment records, it is likely that any rectal injury or disorder would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a rectal injury or disorder is one factor that weighs against finding an in-service rectal injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Veteran testified and has submitted several statements indicating that symptoms of internal hemorrhoids and prominent submucosal venous stricture began while serving on the U.S.S. Copeland.  See December 2013 Board hearing transcript at 14-15; July 2012 VA Form 9; October 2011 VA Form 21-4138; January 2011 VA Form 21-4138.   The Veteran also testified that he reported these symptoms to sick bay and was provided with over-the-counter ointments by service medical clinicians.  See December 2013 Board hearing transcript at 7-8.  The Veteran is competent to report experiencing symptoms of internal hemorrhoids and prominent submucosal venous stricture during and since service.  See, e.g., Layno, 
6 Vet. App. at 469-71 (lay person competent to testify to lack of symptoms of difficulty breathing prior to service, continuous symptoms of breathing difficulty after service, and that he was given medication); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is competent to testify regarding continuous knee pain since service).  

However, the Board finds that the Veteran's statements regarding symptoms of internal hemorrhoids and prominent submucosal venous stricture in service are inconsistent with, and outweighed by, other lay and medical evidence of record, so are not credible.  As discussed above, there is no indication from the service treatment records that the Veteran experienced any symptoms of internal hemorrhoids or prominent submucosal venous stricture in service.   In contrast, the Veteran's testimony suggests several trips to the service medical clinic for treatment and/or ointment, which is a fact that, had it occurred, would have been recorded in the service treatment records.  See December 2013 Board hearing transcript at 3-4.  Given this competing evidence, the Board attributes more probative weight to the specific, contemporaneous service treatment record evidences than to the Veteran's more recent statements regarding treatment for symptoms of internal hemorrhoids and prominent submucosal venous stricture in service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Kahana, 24 Vet. App. at 438.  Thus, on review of all the evidence, lay and medical, the Board finds that there was no in-service rectal injury or disease.

The Veteran also testified that current internal hemorrhoids and prominent submucosal venous stricture are related to service because symptoms of internal hemorrhoids and prominent submucosal venous stricture began after completing heavy lifting responsibilities on duty.  See December 2013 Board hearing transcript at 14-15.  In addition to no in-service injury or disease or even in-service symptoms of internal hemorrhoids or prominent submucosal venous stricture, the evidence does not demonstrate that the Veteran has the medical training, knowledge, or experience necessary to render a competent medical opinion relating internal hemorrhoids or prominent submucosal venous stricture to a particular series of heavy lifting duties or distinguishing those effects from other potential causes of internal hemorrhoids or prominent submucosal venous stricture.  See Kahana,
24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  As such, the weight of the evidence is against a finding of relationship between the Veteran's current internal hemorrhoids or prominent submucosal venous stricture and service.


For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's current internal hemorrhoids or prominent submucosal venous stricture are related to active service.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for prominent submucosal venous stricture is granted.

Service connection for prominent submucosal venous stricture is denied.

Service connection for internal hemorrhoids is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


